internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend x name of organization y name of program previously approved under separate approval letter b name of for-profit organization that originally created this organization name of extended program uil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the interna revenue code dated date our records indicate that the x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_50 a in addition our records indicate that the x received advance approval of grant-making procedures from the internal_revenue_service dated date for the current scholarship program providing grants to students which complied with the requirements of sec_4945 according to procedures that would not be taxable_expenditures within meaning of sec_4945g your letter indicates that the x will be expanding its current program named the y to provide for a program named z to help low-income students who may choose to pursue their studies at for-profit educational institutions and or via online degree programs these grants will provide for students who wish to enroll in two categories of two or four year degree programs at educational institutions that are not described in sec_170 a gi of the code for-profit colleges and universities and ii online degree programs in addition to the grants for tuition and tuition related expenses students accepted into z would also be able to take advantage of the other_benefits including leadership development training mentoring and career counseling these services will be provided to the student at no charge by the employees of the x the selection process will be identical to the selection process for awarding scholarships under sec_4945 for the y for this expansion of the program the foundation will require the same application used for selection of recipients for the scholarship program under sec_4945 the following procedures have been approved for the initial program named y under sec_4945 and are to be followed for the expanded program named z approved procedures for scholarship date program under sec_4945 as approved on students are or scholarship consultants independent organizations hired on behalf of the x ‘the x will contact educational institutions accredited two year colleges with students eligible for x’s grant program and will provide information on the grants available and distribute application materials the foundation may also invite educational institutions to nominate particular students as potential recipients for certain educational grants and in some cases may require such nominations as a condition of eligibility recruited from targeted geographic areas as determined periodically by the foundation initially the program will target students with a financial need who are members of minority groups that have historically lacked access to or have been under-represented in higher education in the future the foundation may expand the program to include other economically needy students the primary selection criteria for educational grants may include but will not be limited to leadership ability academic achievement financial need extra curricular activities public service and potential for a significant contribution to society as part of the selection process for the grant program x may enlist either an independent selection committee composed of individuals with relevant educational expertise ot authorize the staff of the x to review and evaluate all eligible applications for recommendation by the the board_of directors of award recipients the foundation does not discriminate on the basis of race religion creed color sex age physical or mental disabilties sexual orentation or national origin all educational grants are to be awarded on an objective and nondiscriminatory basis when the foundation awards an educational grant directly to a student recipient the x will require the recipient to furnish an annual report of the courses taken and grades received during each academic period such reports must be verified by the educational_institution at which the recipient is enrolled where a recipient's course of study involves the preparation of research and projects instead of coursework x will require the recipient to furnish all progress reports that are approved by a supervising faculty_member or other appropriate university official upon completion of a recipient’s course of study x will require the recipient to furnish a final report where the organization will remit payment of an educational grant directly to the education institution x will require the education institution to agree that it will use grant funds to defray the recipient’s expenses or pay the funds or a portion thereof to the recipient only if the recipient is enrolled at the education institution and is in good standing consistent with the purpose for which x awarded the grant educational grants may be renewable at the end of the grant term through the completion of the recipients's current program recipients must meet certain criteria to be eligible for grant renewal including compliance with all reporting requirements if the x learns that all or any part of the funds from a grant are being diverted from the intended purposes it will take all reasonable and appropriate steps to recover the funds and or to ensure restoration of the diverted funds to the purposes of the educational grant this would include legal action if deemed appropriate under the circumstances the organization will retain complete records with respect to all grants awarded these records shall include all information obtained by the x to evaluate applicants the identity of recipients the completed application of each applicant the amount of each grant progress reports from recipients or their teachers and any additional information that the x or its consultants have obtained in the course of the grant administration process additional provisions provided with request of approval of grants under the expanded program named z this program named z assists students who are already enrolled in two-year college programs participation is limited to individuals enrolled as degree candidates in educational institutions described in sec_170gi of the code grants are awarded for expenses they incur in completing an associate’s degree and applying and transferring to for-profit or on line four-year college or university programs and completing their bachelor’s degress where the foundation selects a recipent who chooses to enroll at b or any other higher education program operatd by an afliliate of b a for-profit educational_institution the foundation will not remit any funds to the recipient or to b to defray the cost of tuition fees or any books that are only available for purchase from b instead b or the applicable affiliate of b will waive the recipient's tuition and fees and provide any such books at no charge no person who would be in a position to derive a private benefit directly or indirectly if certain grantees are selected over others is permitied to be a member of any selection committee or participate in any way in the selection process accordingly no grants will be awarded to the foundation’s officers board members or staff or their families or to any disqualified_person with respect to the foundation or for a purpose that is inconsistent with the purposes set forth in sec_170 2b of the code sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiseriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ag the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific abjective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that fo grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in fartherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records ‘we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
